I believe that the facility of payment clause authorizes the Insurance Company to pay the proceeds of the policy to any one who, in its judgment, is equitably entitled to receive it subject only to the conditions mentioned in the clause itself. Having selected the beneficiary Hooks in this case, it cannot revoke its choice, there being no question of bad faith involved. The only reason that Hooks did not receive the entire amount due under the policy was the mistaken attitude of the insurer as to the amount due. If it had originally realized that $363.88 was due under the policy, it would have paid the entire sum to Hooks and this proceeding could not have been instituted because there would have been nothing to litigate. *Page 605 
To say that the recipient of the proceeds of a policy under the facility of payment clause must prove his right to the funds regardless of the good faith of the insurer which selected him as the beneficiary, would be equivalent to a denial of the right of the insurer to pay him, a privilege, or a duty, as the case may be, expressly given the insurer under the terms of the policy. It may be that this clause is put in the policy for the convenience of the insurer, but it cannot reasonably be construed to mean that it shall have no other effect than to rid the insurer of the annoyance of conflicting claims for the awards of the policy. The policy-holder agrees that the company may select the beneficiary under the facility of payment clause. The stipulation that the insurer has the right to select and pay certain persons involves as a necessary corollary the admission that the person selected has the right to receive and retain the payment.
I respectfully dissent.